United States Court of Appeals
                     For the First Circuit

No. 15-1874

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                         JAMES EDWARDS,
                          a/k/a Black,

                      Defendant, Appellant.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Douglas P. Woodlock, U.S. District Judge]



                              Before
                Torruella, Thompson, and Kayatta,
                         Circuit Judges.



     Elizabeth Prevett, Federal Public Defender Office, for
appellant.
     Mark T. Quinlivan, Assistant United States Attorney, with
whom Carmen M. Ortiz, United States Attorney, was on brief, for
appellee.


                          May 19, 2017
                 THOMPSON, Circuit Judge.

                                         Preface

                 A person with three convictions for violent felonies or

serious drug offenses who commits a federal firearms crime is an

armed career criminal and must be sentenced to at least 15 years

in prison — so says the Armed Career Criminal Act ("ACCA," for

short).          See 18 U.S.C. § 924(e).          Under the governing rule, the

government must prove the existence of the prior convictions by a

preponderance of the evidence.             See United States v. Mulkern, 854
F.3d 87, 90 (1st Cir. 2017); see also United States v. Dancy, 640
F.3d 455, 467 (1st Cir. 2011).             The preponderance-of-the-evidence

standard "is a more-likely-than-not rule."                 Mulkern, 854 F.3d at

90 n.2 (quoting United States v. Vixamar, 679 F.3d 22, 29 (1st

Cir. 2012)).

                 Now meet James Edwards, the defendant in today's case.

Edwards pled guilty — without a plea agreement — to a bunch of

federal firearms offenses under 18 U.S.C. § 922(g).1                These pleas

added       to    his   already   long    criminal     record,   which   included

Massachusetts convictions for (1) unarmed robbery, (2) assault




        1
       Because Edwards's conviction resulted from a guilty plea,
we draw the background info from the uncontested portions of the
probation office's presentence report and the transcripts of the
relevant court hearings. See United States v. Hudson, 823 F.3d
11, 13 n.1 (1st Cir. 2016).
                                          - 2 -
with   a   dangerous   weapon,     (3)   distribution   of    a   controlled

substance, and (4) armed assault with intent to murder.                  The

district judge concluded that convictions (1) and (2) — unarmed

robbery and assault with a dangerous weapon, respectively — are

violent felonies.       And Edwards conceded (then, as now) that

conviction (3) — distribution of a controlled substance — is a

serious drug offense.         As for conviction 4 — armed assault with

intent to murder — the judge thought it is not a violent felony

because no binding caselaw directly holds that it is.             So relying

on convictions (1), (2), and (3), the judge deemed Edwards an armed

career criminal and sentenced him to 15 years behind bars.

            Unhappy    with    this   outcome,   Edwards     appeals.    But

examining the matter afresh, see United States v. Dawn, 842 F.3d
3, 7 (1st Cir. 2016), we affirm — though our analysis differs in

some respects from the judge's.

                         Narrowing of the Issues

            Edwards attacks his sentence on a variety of grounds,

not all of which require extended discussion.

            For example, Edwards insists that the judge blundered by

"imposing sentence on the basis of prior convictions that were not

included in the indictment, not admitted by [him], and not proven

to a jury beyond a reasonable doubt."              Recognizing that his

argument runs smack into Almendarez–Torres v. United States, 523

                                      - 3 -
U.S. 224, 226-27 (1998), a precedent we must apply until the

Justices themselves say otherwise, he raises the issue only to

preserve it for possible Supreme Court review.                 So we need say no

more about that argument.          And though he says that United States

v. Whindleton, 797 F.3d 105, 114 (1st Cir. 2015), cert. dismissed,

137 S. Ct. 23 (2016), and cert. denied, 137 S. Ct. 179 (2016),

holds that assault with a dangerous weapon in Massachusetts is a

violent felony, he notes his objection to that holding simply to

preserve it for possible further review.              Enough said about that

issue too.    With two predicates properly counted — assault with a

dangerous weapon (thanks to Whindleton) and distribution of a

controlled substance (thanks to his concession) — Edwards is left

to argue that neither the unarmed-robbery conviction nor the armed-

assault-with-intent-to-murder conviction is a violent felony.                 And

so, his argument continues, neither conviction can provide the

necessary third predicate for his ACCA sentence.                  But because —

for reasons shortly stated — we conclude that his armed-assault-

with-intent-to-murder        conviction        does   qualify      as   an   ACCA

predicate,     we    need   not    decide      whether   his    unarmed-robbery

conviction does as well.

             On,    then,   to   the   armed-assault-with-intent-to-murder

issue.



                                       - 4 -
          Armed-Assault-with-Intent-to-Murder Conviction
                    as the Third ACCA Predicate

                                ACCA Basics

           Pertinently for Edwards's case, ACCA defines a "violent

felony" as a crime punishable by a prison term "exceeding one year"

that "has as an element the use, attempted use, or threatened use

of physical force against the person of another," see 18 U.S.C.

§ 924(e)(2)(B)(i) — this is known as the elements clause.2                And

"'physical force,'" we know, means not simply what "force" means

in physics, but "violent force — that is, force capable of causing

physical pain or injury to another person."             Johnson v. United

States ("Johnson I"), 559 U.S. 133, 140 (2010).

           In deciding whether the elements clause covers armed

assault   with   intent   to   murder,   we   look   only   to   the   crime's

statutory definition, not to Edwards's specific conduct — courts

call that the "categorical approach."         See, e.g., Mathis v. United




     2 ACCA's violent-felony definition also includes enumerated
crimes — burglary, arson, extortion, and crimes involving the use
of explosives — as well as crimes "otherwise involv[ing] conduct
that presents a serious potential risk of physical injury to
another." Id. § 924(e)(2)(B)(ii). Armed assault with intent to
murder is not an enumerated offense.      And the Supreme Court
invalidated the "otherwise" clause (also known as the residual
clause) in Johnson v. United States, 135 S. Ct. 2551, 2563 (2015)
— a case commonly referred to as "Johnson II." That leaves us
with ACCA's elements clause, as we noted above.
                                   - 5 -
States, 136 S. Ct. 2243, 2248 (2016).3     And after figuring out the

crime's definition, we must see whether "the minimum conduct

criminalized" by the statute's elements matches ACCA's violent-

felony definition, see Moncrieffe v. Holder, 133 S. Ct. 1678, 1684-

85 (2013) — if there is no match, then the state conviction is not

an ACCA predicate, see Mathis, 136 S. Ct. at 2248.            But — and it

is an important "but" (as we shall see) — our minimum-conduct focus

"is not an invitation to apply 'legal imagination' to the state

offense; there must be 'a realistic probability, not a theoretical

possibility,   that   [Massachusetts]   would   apply   its    statute   to

conduct that falls outside'" ACCA's violent-felony definition.

See Moncrieffe, 133 S. Ct. at 1684-85 (quoting Gonzales v. Duenas-

Alvarez, 549 U.S. 183, 193 (2007)).4

                        Statute of Conviction

          The relevant statute of conviction pertinently says that

"[w]hoever, being armed with a dangerous weapon, assaults another



     3 See generally McNeill v. United States, 563 U.S. 816, 821
(2011) (adding that "when determining whether a defendant was
convicted of a 'violent felony,' we . . . turn[] to the version of
state law that the defendant was actually convicted of violating");
Johnson I, 559 U.S. at 138 (emphasizing that, in deciding whether
a state conviction is a "violent felony," federal courts are "bound
by the [state] Supreme Court's interpretation of state law,
including its determination of the elements of" the statute of
conviction).
     4If the statute of conviction defines more than one crime by
laying out "elements in the alternative," a court uses the so-
called "modified categorical approach" to see which alternative
                              - 6 -
with intent to . . . murder shall be punished by imprisonment in

the state prison for not more than twenty years."              Mass. Gen. Laws

ch. 265, § 18(b).           According to Massachusetts's highest court —

the Supreme Judicial Court — armed assault with an intent to murder

requires "proof of assault (while armed with a dangerous weapon)

and a specific intent to kill that equates with malice," with

malice (in this context) meaning a lack of "'justification, excuse,

or mitigation.'"5          Commonwealth v. Vick, 910 N.E.2d 339, 350 (Mass.

2009) (quoting Commonwealth v. Johnston, 845 N.E.2d 350, 354 (Mass.

2006)).          And, unsurprisingly, "an intent to kill may be inferred

from the defendant's conduct," Commonwealth v. Henson, 476 N.E.2d
947,       952    (Mass.    1985),   seen   in   light   of   the   surrounding

circumstances, see Commonwealth v. Lewis, 987 N.E.2d 1218, 1224

(Mass. 2013).




formed the basis of the prior conviction. See Mathis, 136 S. Ct.
at 2249. This approach lets courts look at "a limited class of
documents (for example, the indictment, jury instructions, or plea
agreement and colloquy) to determine what crime, with what
elements, a defendant was convicted of." Id. No one has argued
— and correctly so — that the modified-categorical approach applies
here. So we need not address it.
       5
       As far as the "armed with a dangerous weapon" part goes,
the defendant need only have been "armed at the time of the
assault; 'the weapon need not have been used.'" Commonwealth v.
Bright, 974 N.E.2d 1092, 1113 (Mass. 2012) (quoting Salemme v.
Commonwealth, 348 N.E.2d 799, 801 (Mass. 1976)).
                                       - 7 -
                       Parties' Positions

          The gist of the parties' arguments is easily stated.

          Focusing on the word "assault" in the phrase "armed

assault with intent to murder," Edwards correctly says that in

Massachusetts a person can commit an assault in one of two ways —

through an attempted battery or through an immediately threatened

battery. See Whindleton, 797 F.3d at 112 & n.8 (citing and quoting

Commonwealth v. Porro, 939 N.E.2d 1157, 1163 (Mass. 2010)).       A

battery, he rightly adds, is a harmful or offensive touching.   See

id. (citing and quoting Commonwealth v. Burke, 457 N.E.2d 622, 624

(Mass. 1983)). Relevantly for our purposes, we know that a harmful

battery results from "[a]ny touching 'with such violence that

bodily harm is likely to result,'" while an offensive battery

results from an intentional, unconsented-to touching that is an

"affront to the victim's personal integrity."   Burke, 457 N.E.2d

at 624 (quoting Commonwealth v. Farrell, 78 N.E.2d 697, 705 (Mass.

1948)); see also Commonwealth v. Eberhart, 965 N.E.2d 791, 798

(Mass. 2012).   Now, an offensive touching, he further and again

correctly notes, does not necessarily involve sufficient force

under Johnson I, see United States v. Martinez, 762 F.3d 127, 137-

38 (1st Cir. 2014) — remember, Johnson I says the type of "force"

that comes within the elements clause is "force capable of causing

physical pain or injury to another person," see 559 U.S. at 140.

                              - 8 -
Putting this all together, he insists that because a person may be

convicted   of   armed   assault    with    intent   to   murder   under   the

offensive-touching branch of assault, the conviction is not a

predicate violent felony under ACCA's elements clause.

            For its part, the government rightly points out that (we

quote from its brief) "[t]he crime of armed assault with intent to

murder adds the additional elements that a defendant be armed and

have a specific intent to kill that equates with malice."                  And

these "additional elements," the government continues, "negate the

possibility that a defendant might be convicted of armed assault

with the intent to murder that involves a mere attempted or

threatened offensive touching."        So according to the government,

Edwards's    armed-assault-with-intent-to-murder          conviction   is    a

predicate violent felony under ACCA's elements clause.

                                   Our Take

            We believe the government has the better of this debate.

Yes, as Edwards argues, someone can commit the Massachusetts crime

of simple assault with offensive touching — the prototypical

examples being spitting on the victim, see Commonwealth v. Cohen,

771 N.E.2d 176, 178 (Mass. App. Ct. 2002), tickling her, see

Commonwealth v. Hartnett, 892 N.E.2d 805, 814 (Mass. App. Ct.

2008), or physically moving her to another room, see Parreira v.

Commonwealth, 971 N.E.2d 242, 247 (Mass. 2012).              And yes, as he

                                    - 9 -
also   notes,   offensive      touching      fails   the    force       requirement

sketched   in   Johnson   I.     See   Whindleton, 797 F.3d     at   113-14

(discussing Martinez, 762 F.3d at 137-38).              But we cannot accept

the next part of his argument — that because the armed-assault-

with-intent-to-murder     statute      has    assault      as    an   element    and

because someone can commit an assault without the sort of "violent

force" required by Johnson I, a conviction under that statute

cannot be an ACCA predicate.           For doing so would require us to

read the state statute with blinders on.             And that we cannot do —

in seeing if a crime involves the use, attempted use, or threatened

use of (in Johnson I's words) "force capable of causing physical

pain or injury to another person," we must focus not just on one

element — here, assault — but on all elements.                  See id.

            Recall how the at-issue statute outlaws (emphases ours)

"assault[] . . . with intent to . . . murder" while armed "with a

dangerous weapon," see Mass. Gen. Laws ch. 265, § 18(b) — i.e.,

the defendant must have acted with "a specific intent to kill that

equates with malice," see Vick, 910 N.E.2d at 350.                    Well, to our

way of thinking, an assault committed with an intent to murder the

victim becomes an attempted or threatened harmful battery — and

thus an ACCA violent felony — because of the presence of that

intent.    A battery, in other words, could be merely offensive and



                                   - 10 -
not involve violent force if committed without murderous intent —

but harmful if committed with murderous intent.6

           The bottom line is — as the government convincingly

argues — that the intent-to-murder element makes it implausible

that a defendant could be convicted under this statute based on an

offensive-touching   approach.      Still   hoping    to   convince   us

otherwise, Edwards speculates that an armed-assault-with-intent-

to-murder conviction "based on a threatened or attempted offensive

touching theory" actually "is []conceivable."        His argument — as

we understand it — rests on the idea that a person can cause

physical injury without using physical force in the ACCA sense.

He offers two supposed examples.          One involves a person who

"attempt[s] to insert a poison pill into the mouth of a sleeping

hospital patient" without ever touching the patient.         The other

involves "an attempted lethal spray with poison."          Causing harm

"indirectly" like that, he writes, "can show intent to murder but

does not constitute violent force."         And looking to give his

position a patina of plausibility, he drops a "cf." citation to

three    assault-and-battery-by-means-of-a-dangerous-weapon       cases



     6 Edwards does not make — and so has waived — any argument
that armed assault with intent to murder is not a violent felony
because there may be cases where it is factually impossible for
the attempted or threatened battery to cause death. See Rodriguez
v. Municipality of San Juan, 659 F.3d 168, 175 (1st Cir. 2011)
(emphasizing that "we deem waived" arguments "not made").
                                 - 11 -
that allegedly support his view that one could conceivably be

convicted of armed assault with intent to murder on an offensive-

touching theory:   Commonwealth v. Barrett, 436 N.E.2d 1219 (Mass.

1982), Commonwealth v. Vonberg, No. 06-P-1627, 2007 WL 4097332

(Mass. App. Ct. Nov. 16, 2007) (unpublished table disposition),

and Commonwealth v. Lord, 770 N.E.2d 520 (Mass. App. Ct. 2002).7

The Barrett defendant, you should know, sprayed his victim "in the

face with a liquid from an aerosol can." 436 N.E.2d at 1221.   The

Vonberg defendant sprayed his victim "in the face with WD-40."

2007 WL 4097332, at *1.    And the Lord defendant sprayed his victim

"in the face with mace." 770 N.E.2d at 522.8

          We are unmoved.    To the extent Edwards thinks knowingly

using poison to cause physical harm is not a use of physical force,



     7 For anyone unfamiliar with legal-citation lingo, "cf." means
the writer believes the "[c]ited authority supports a proposition
different from the main proposition" but thinks it is "sufficiently
analogous to lend support." See The Bluebook: A Uniform System
of Citation 59 (Columbia Law Review Ass'n et al. eds., 20th ed.
2015).
     8 On appeal, none of the defendants disputed that an assault
and battery had occurred.      See Barrett, 436 N.E.2d at 1223;
Vonberg, 2007 WL 4097332, at *1; Lord, 770 N.E.2d at 523-26.
Instead, they protested that their spraying devices were not
"dangerous weapon[s]," see Barrett, 436 N.E.2d at 1223; see also
Vonberg, 2007 WL 4097332, at *2-3; Lord, 770 N.E.2d at 524-25 —
with "dangerous weapon" defined either as (a) an inherently
dangerous item, i.e., an item "designed and constructed to produce
death or great bodily injury," see Barrett, 436 N.E.2d at 1223
(quoting Commonwealth v. Appleby, 402 N.E.2d 1051, 1056 (Mass.
1980)), or as (b) a harmless item that is "capable of producing
serious bodily harm" by the way it is used, see Commonwealth v.
                              - 12 -
Supreme    Court   caselaw   suggests    the   opposite.      Construing    a

provision banning persons previously convicted of "misdemeanor

crime[s] of domestic violence" from possessing firearms, the high

Court     said   physical    force    "encompasses   even    its      indirect

application," like when a poisoner drops poison in a person's

drink.    See United States v. Castleman, 134 S. Ct. 1405, 1414-15

(2014) (discussing 18 U.S.C. § 922(g)(9)).9          "The 'use of force'"

in the poison example, our judicial superiors explained, "is the

act of employing poison knowingly as a device to cause physical

harm."    Castleman, 134 S. Ct. at 1415.       So it matters not one bit

"[t]hat the harm occurs indirectly, rather than directly (as with

a kick or punch)" — if it were otherwise, "one could say that

pulling the trigger on a gun" involves no "'use of force' because

it is the bullet, not the trigger, that actually strikes the

victim," an argument that would be an absurdity.            See id.



Tevlin, 741 N.E.2d 827, 833 (Mass 2001) (quoting Commonwealth v.
Mercado, 509 N.E.2d 1356, 1358 (Mass. App. Ct. 1987) (rescript)).
     9   A misdemeanor crime of domestic violence is
     an offense that . . . has, as an element, the use or
     attempted use of physical force . . . committed by a
     current or former spouse, parent, or guardian of the
     victim, by a person with whom the victim shares a child
     in common, by a person who is cohabiting with or has
     cohabited with the victim as a spouse, parent, or
     guardian, or by a person similarly situated to a spouse,
     parent, or guardian of the victim.
18 U.S.C. § 921(a)(33)(A)(ii).
                                     - 13 -
          The   parties   argue   over   whether   this   aspect    of

Castleman's physical-force analysis applies equally to ACCA's

physical-force requirement.10     We need not take sides.11        Our

reasons are twofold.




     10Edwards, for example, cites to United States v. Rico-Mejia,
853 F.3d 731, 735-36 (5th Cir. 2017), which held that "Castleman's
analysis is applicable only to crimes categorized as domestic
violence."    Responding to Edwards, the government writes that
"Castleman distinguished the requisite degree of force required
for a 'misdemeanor crime of domestic violence' from that required
for a 'violent felony'" — an offensive touching satisfies
§   921(a)(33)(A)(ii)'s    physical-force   requirement    but   not
§ 924(e)(2)(B)(i)'s, Castleman holds. See 134 S. Ct. at 1410-13
(distinguishing Johnson I). But, the government adds, Castleman
"made no similar distinction about the manner in which physical
force may be employed" — so, as the government sees it, Castleman's
conclusion that force can be applied both directly and indirectly
still controls here. For support, the government cites to United
States v. Hill, 832 F.3d 135, 143 (2d Cir. 2016) (applying
Castleman's     direct/indirect-causes    analysis   outside     the
misdemeanor-crime-of-domestic-violence     context),   and    United
States v. Haldemann, 664 F. App'x 820, 821 (11th Cir. 2016) (per
curiam) (same).
     11 Relying on Whyte v. Lynch, 807 F.3d 463 (1st Cir. 2015),
Edwards intimates that we have already taken Castleman's
poison/indirect-causes comment and limited its applicability to
the misdemeanor-crime-of-domestic-violence context.       Not so.
Whyte noted Castleman's holding — which we mentioned in our tenth
footnote — that the physical-force clause at issue there did not
have same meaning as the physical-force clause at issue in Johnson
I. See 807 F.3d at 470-71. Following our opinion in Whyte, the
government petitioned for panel rehearing, arguing that the reach
of Castleman's indirect-causes analysis extended beyond the facts
of that case. But because the government débuted this argument in
its rehearing petition, we said that "[f]or purposes of this case
only, it is waived." See Whyte v. Lynch, 815 F.3d 92, 92 (1st
Cir. 2016) (order denying rehearing petition). So Edwards is wrong
to suggest that Whyte forecloses the government's argument.
                                - 14 -
           For one thing, Edwards is dead wrong in characterizing

the poisoning as an application of indirect force.    The Barrett,

Vonberg, and Lord defendants directly administered the noxious

substance to the victim by spraying it in the victim's face.    And

the application of poison in this way is a direct application of

force.    That poison causes harm in a different way than, say, a

bullet does not mean the application is indirect.     Edwards might

possibly be understood to argue that the velocity of the harmful

substance is somehow relevant to the violent-force analysis.     To

the extent he does, we see no case support for that idea.   Johnson

I did not require that a harmful substance be moving at a certain

velocity to qualify as violent force, but that it be "capable of

causing physical pain or injury to another person."    See 559 U.S.

at 140.    The force required to apply poison to a victim — while

certainly lower in newtons than the force of a bullet — is still

force with just that capability.

           For another thing, nothing in Barrett, Vonberg, and Lord

suggests the defendants there assaulted the victims with murderous

intent.   Again, each defendant committed an assault by means of a

dangerous weapon, which, unlike armed assault with intent to

murder, does not "require[] a showing of a specific intent to

kill."    See Bright, 974 N.E.2d at 1113.   Given how assault and

battery by means of a dangerous weapon and armed assault with

                              - 15 -
intent to murder involve different types of intent, the relevance

of Barrett, Vonberg, and Lord to Edwards's situation escapes us.12

What    this    means   is   that   we    see     no   realistic   probability   of

Massachusetts convicting someone of armed assault with intent to

murder who had not used, attempted, or threatened "force capable

of causing physical pain or injury to another person," see Johnson

I, 559 U.S. at 140 — the possibility Edwards pushes falls under

the heading of imaginative thinking, which the Supreme Court has

told us not to rely on in applying the categorical approach, see

Moncrieffe, 133 S. Ct. at 1684-85.

               With that and at long last, we hold that Edwards's armed-

assault-with-intent-to-murder conviction counts as his third ACCA

predicate.

                                    Final Words

               For the reasons record above, we affirm the sentence

imposed below.



       12
       We note for what it is worth that assault and battery by
means of a dangerous weapon — the crime involved in Barrett,
Vonberg, and Lord — is an ACCA violent felony if done
intentionally: because that crime must be committed with a weapon
capable of causing serious bodily injury or death, even "a mere
touching with a dangerous weapon constitute[s] an attempted or
threatened use of physical force," we have held. See United States
v. Tavares, 843 F.3d 1, 13 (1st Cir. 2016); see also Whindleton,
797 F.3d at 115 (stressing that the use of such a weapon can
"'transform a lesser degree of force into the necessary "violent
force"'" (quoting United States v. Rede-Mendez, 680 F.3d 552, 558
(6th Cir. 2012))).
                                         - 16 -